Title: From Thomas Jefferson to John Wayles Eppes, 22 November 1802
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Washington Nov. 22. 1802.
          
          The family arrived here yesterday morning, without accident. mr Lilly’s order for £40. his wages & £20. for Austin is good. I have lately remitted to John Perry the whole balance due him to the  completion of the South East offices; and our bargain is, whenever a compleat job is done & settled it is to be paid for. he says the shop is done, and that it will amount to £60 although he always overcharges & is to be docked down to our agreement. yet I presume I may assume the paiment of his order for £60. and the more readily as you say it will suit you to recieve the whole £120. in March. for in truth I have for four months to come such heavy paiments to make for corn, negro hire, land &c with heavy current expences during a session of Congress, that I shall weather the winter with difficulty with respect to the land including the spring at Pantops. when I come home in March I will lay it off and make a deed adding it to Pantops without any retribution. Accept my affectionate and constant attachment
          
            Th: Jefferson
          
        